Citation Nr: 0021038	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-00 006 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to July 22, 1992, for 
assignment of a 100 percent evaluation for service-connected 
generalized anxiety reaction with major depression.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from August 1974 to 
August 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

The Board notes that this appeal was previously denied by the 
Board in a February 1999 decision.  The veteran subsequently 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), which vacated the Board's 
February 1999 decision by an Order dated in November 1999, 
and remanded the matter back to the Board.  


FINDINGS OF FACT

1.  In an April 1989 BVA decision, the Board denied the 
veteran's claim for an evaluation in excess of 10 percent for 
a generalized anxiety disorder.

2.  On July 28, 1989, the veteran submitted a statement in 
which he disagreed with the Board's April 1989 decision, and 
essentially maintained that his symptoms were worse than a 10 
percent rating. 

3.  In an April 1995 rating decision, the RO increased the 
disability rating for the veteran's generalized anxiety 
disorder to 50 percent disabling, effective from July 22, 
1992.

4.  In a March 1996 rating decision, the RO increased the 
disability rating for the veteran's generalized anxiety 
disorder to 100 percent disabling, effective from July 22, 
1992; the disorder was recharacterized as generalized anxiety 
disorder with major depression.  

5.  The evidence of record does not reflect a factual basis 
for entitlement to a 100 percent rating for generalized 
anxiety disorder with major depression prior to July 22, 
1992.


CONCLUSION OF LAW

The requirements for assignment of an effective date prior to 
July 22, 1992, for a 100 percent evaluation for service-
connected generalized anxiety reaction with major depression, 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for assignment 
of an earlier effective date for an award of a 100 percent 
disability rating assigned to his service-connected 
generalized anxiety reaction with major depression.  The RO 
assigned the 100 percent rating back to the date of receipt 
of the veteran's claim for increase, which was deemed to be 
in July 1992.  The veteran maintains that the effective date 
should be back to a claim he filed in 1982.  The parties in 
the Joint Motion for Remand and to Stay Further Proceedings 
("Joint Motion"), which led to the Court's November 1999 
Order vacating the Board's prior February 1999 decision, have 
agreed that the proper claim to consider in this appeal is 
the statement submitted by the veteran on July 28, 1989.  

As will be explained in the decision below, the Board finds 
that even conceding that the July 28, 1989 statement was an 
informal claim for increase, there is no factual basis for 
entitlement to a 100 percent disability rating for 
generalized anxiety disorder with major depression prior to 
the currently assigned date of July 1992, and the appeal is 
denied.  

The history of this appeal, in brief, is as follows.  In 
October 1975, the RO received the veteran's original claim 
for service connection for a psychiatric disorder.  In a June 
1976 rating decision the RO granted service connection for 
anxiety reaction, and a 10 percent rating was assigned from 
August 1975.  The 10 percent rating was reduced to 
noncompensable in an April 1979 rating decision, effective 
from July 1979, and in a January 1984 BVA decision, the 10 
percent rating was restored.  The BVA confirmed the 10 
percent rating in an April 1989 BVA decision, finding no 
basis for assignment of a higher disability rating. 

On July 28, 1989, the veteran submitted a statement to the RO 
in which he disagreed with the BVA's April 1989 decision.  He 
stated that he endured stressful experiences in the military, 
and that he was currently unable to function socially.  He 
requested increased compensation based on unemployability.  
On July 22, 1992, the RO received from the veteran a 
statement, with attachments, in which he indicated that he 
was applying for an increased rating for his service-
connected anxiety and depression.

In an April 1995 rating decision, the RO increased the 
veteran's rating for his service-connected generalized 
anxiety disorder to 50 percent disabling, effective from July 
22, 1992.  That decision was based, in part, on findings in a 
June 1994 VA examination report.  In July 1995, the veteran 
underwent an additional VA examination, and in a December 
1995 rating decision, the RO continued the 50 percent rating.  
In February 1996, the veteran underwent yet another VA 
examination, and in a March 1996 rating decision, the RO 
increased the rating for the veteran's generalized anxiety 
reaction, with major depression, to 100 percent disabling, 
effective from July 22, 1992.  In reaching that decision, the 
RO indicated that there was no specific point of increased 
severity in the veteran's disability, but resolving 
reasonable doubt in the veteran's favor, a 100 percent rating 
would be assigned, effective from the date of claim, which 
the RO construed as July 22, 1992.  The veteran disagreed 
with that effective date, and initiated this appeal.  

In the veteran's notice of disagreement, received in January 
1997, he indicated that he thought the effective date should 
be April 1, 1982.  As noted earlier in this decision, the 
veteran's current representative maintains that the effective 
date for the 100 percent rating should be effective July 28, 
1989.

According to the law, the effective date of an award based on 
a claim for increase in compensation shall be the later of 
the date of receipt of the claim, or the date entitlement 
arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(o).  
An increase in disability shall be effective the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  However, the United 
States Court of Veterans Claims has held that the foregoing 
provisions (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2)) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  Otherwise, the general 
rule applies, such that the effective date is governed by the 
later of the date the increase in disability occurs, or the 
date the claim is received.  See Harper v. Brown, 10 Vet. 
App. 125, 126-127 (1997) (proper effective date for a 100 
percent rating for chronic schizophrenia was when the veteran 
was hospitalized for his disability, which was a year later 
than his claim for increase was filed); see also Meeks v. 
West, No. 99-7137, slip op. at 6 (Fed. Cir. June 27, 2000)(As 
the plain language [of the statute] makes clear, subsection 
(b) [of 38 U.S.C.A. § 5110] provides a limited exception to 
the rule found in subsection (a), governing the effective 
date of an award.").  

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Any communication indicating an intent to apply 
for benefits will be accepted as an informal claim as long as 
it identifies the benefit sought.  38 C.F.R. § 3.155(a).  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  

The focus of the Joint Motion was the date of the claim.  
Specifically, the parties agreed that the statement submitted 
by the Board on July 28, 1989, constituted an informal claim 
for increase.  See 38 C.F.R. § 3.155(a).  The Board will 
concede that point.  However, the Board finds no factual 
basis to assign a 100 percent rating back to that date.  

In that regard, the Board reiterates that the effective date 
of an award based on a claim for increase in compensation 
shall be the later of the date of receipt of the claim, or 
the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.400, 3.400(o).  In other words, the effective date is 
governed by whichever of two events occurs later in time.  
See Harper, 10 Vet. App. at 127.  Thus, there are two points 
to consider when assigning an effective date.  First, it must 
be decided when the claim was received.  Second, it must be 
decided when an increase in disability occurred.  Whichever 
of those two events occurred later in time will be the 
effective date.  

In the present case, as already noted, the Board will concede 
that the veteran filed a claim for increase in July 1989.  
Thus, the next point to consider is when entitlement to a 100 
percent disability rating occurred.  Initially, the Board 
notes that there is no basis to assign an effective date for 
a 100 percent rating for generalized anxiety disorder with 
major depression prior to the date of receipt of the 
veteran's informal claim in July 1989, as there is no medical 
evidence of record evidencing a factually ascertainable basis 
that the veteran's disability worsened during the year prior 
to receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Moreover, considering that the 
veteran is already assigned a 100 percent rating effective 
from July 1992, the remaining question is whether there is a 
factual basis for a 100 percent rating prior to that date, 
but no earlier than July 28, 1989.  The Board finds that 
there is not.  

A brief review of the medical evidence in this claim is as 
follows.  For purposes of comparison, the Board notes that in 
May 1984, several years prior to the veteran's current claim 
for increase, the veteran was referred by the VA for a 
psychiatric examination at the Summit Center for Human 
Development (Summit), and was diagnosed with generalized 
anxiety disorder.  He reported that he had not worked since 
1981, and he described periods of depression that lasted 
several weeks at a time, during which he would have suicidal 
thoughts.  He also described anxiety episodes.  There were no 
hallucinations, delusions, or paranoia.  His speech was 
appropriate in speed, tone, and content, and his insight was 
fair.  He denied any change in sleep or appetite.  

In a May 1989 psychiatric examination at Summit, the veteran 
was diagnosed with a schizotypal personality disorder, as 
well as a generalized anxiety disorder, possibly including 
psychosis.  The veteran's reported symptoms were similar to 
the ones reported in the May 1984 examination.  In a June 
1988 VA examination, the veteran was diagnosed with a 
personality disorder, of the mixed type.  The examiner 
indicated that the veteran was immature emotionally and 
inadequate emotionally with his relationships with others.  
The veteran demonstrated normal speech tone without 
impediments or difficulties, but he was easily irritated.  He 
denied delusions and hallucinations, but stated that he 
avoided people because they did not like him.    

Following the foregoing evidence, other than numerous 
statements of record from the veteran, there is no additional 
medical evidence of record until a June 1994 VA examination 
report.  In that examination, the veteran was diagnosed with 
generalized anxiety disorder and panic attacks with 
agoraphobia.  The veteran reported feeling depressed, and 
indicated that his symptoms had had more or less the same 
severity for the past twenty years.  The examiner indicated 
that because of the veteran's panic attacks and agoraphobia, 
the veteran has remained unemployed since 1981.

In a February 1996 VA examination, the veteran was diagnosed 
with major depression, chronic, and schizoid personality 
disorder.  He had a totally flat affect, with no affect 
whatsoever.  His tone of speech was flat, and his stated mood 
was depressed.  The veteran reported poor sleep with 
increased sleep latency, fatigue, constant depression, a 
sense of hopelessness, and irritability, with some suicidal 
thought.  He denied any hallucinations.  

In view of the foregoing medical evidence, the Board finds no 
factual basis of a worsening of the veteran's service-
connected generalized anxiety reaction with major depression 
prior to the currently assigned effective date of July 22, 
1992.  In fact, in the Board's opinion, the medical evidence 
cited above does not appear to reflect an increase in the 
veteran's disability, as compared to the history of his 
disability, until the findings in the February 1996 VA 
examination.  For example, prior to that examination, the 
veteran reported depression and anxiety, but appeared to have 
appropriate speech and insight, and no complaints of sleep 
disorder.  However, at the time of the February 1996 
examination, the veteran manifested major depression, a flat 
affect, depressed mood, poor speech, and a flat affect. 
Nevertheless, the RO determined that an effective date of 
July 22, 1992 was appropriate for assignment of a 100 percent 
rating for the veteran's service-connected generalized 
anxiety disorder with major depression.  While the Board is 
not presently faced with the task of challenging the RO's 
action to assign such an effective date, the Board finds the 
RO's action relevant in evaluating the issue on appeal, that 
is, whether there is a factual basis for assignment of a 100 
percent disability rating prior to July 22, 1992.  The Board 
finds that there is no such basis.

As the United States Court of Appeals for the Federal Circuit 
has recently held, "[n]othing in the plain language of 
[38 U.S.C.A. § 5110] suggests that a particular rating should 
apply retroactively, without regard to the facts surrounding 
a veteran's claim and whether the evidence would support such 
an award."  See Meeks, No. 99-7137, slip op. at 7.  Aside 
from the veteran's numerous statements of record, there is 
absolutely no medical evidence from the time of the June 1988 
VA examination, which contains a primary diagnosis of a 
personality disorder, until the June 1994 VA examination.  
Moreover, the medical evidence of record that is dated 
several years following receipt of the veteran's July 1989 
informal claim for increase does not point to a retroactive 
point in time when the veteran's disability worsened.  In the 
March 1996 rating decision, the RO generously granted the 100 
percent rating back to July 1992, which was they date they 
considered to be the date of the veteran's claim for 
increase.  However, the RO did not point to a factual basis 
for assigning that effective date; rather, they appeared to 
indicate that they were relying on reasonable doubt.  
Regardless of what action the RO took, the issue on appeal is 
whether the veteran may be assigned an earlier effective date 
for the 100 percent rating.  The Board finds that in the 
absence of competent medical evidence reflecting an increase 
in disability prior to the currently assigned July 1992 
effective date, there is simply no basis for assignment of an 
earlier effective date, and the veteran's appeal is denied.  
See Meeks, No. 99-7137, slip op. at 7 ("[t]he duty to assist 
veterans does not include granting benefits that cannot be 
supported in law and by the facts of a particular case.").


ORDER

The claim for entitlement to an effective date prior to July 
22, 1992, for a 100 percent evaluation for service-connected 
generalized anxiety reaction with major depression, is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

